Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Chris Mayle on 7/18/22.

In the claims, CANCEL claims 13,16.



Allowable Subject Matter
Claim 1 is allowed over the prior art.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the following which is present in all of the independent claims of the application:
“automatically ordering inventory items wherein a percentage of a particular inventory item located in the storage container drops below a predetermined percentage; and receiving a BMI in a user profile and altering or decreasing a rate of the automatically ordering of the particular inventory item of the one or more inventory items based upon the BMI.”

Jeong discloses a smart refrigerator with an inventory database that can sense the contents of the refrigerator.

	Roh is directed to a refrigerator that is capable of automatically ordering food over a network when it detects a minimum level is reached.

	Newly cited art Langheier discloses a wellness monitoring system that can recommend ordering of healthy meals.  (Langheier, abstract; “The user profile user interface also may include health goals of the user such as a weight loss target (the app may show target weight range for height (based on BMI ranges) and the user enters goal weight or pounds want to lose (lbs or kg)”, para 0084)

	Newly cited art Arthurs discloses a refrigerator that uses BMI to suggest recipes and meals.  (Arthurs, p.1, “Users programme their BMI and weight loss targets into the fridge, which then uses in-built smart TV and voice recognition technology to ascertain who is opening the fridge.  It can then access that person's details and use them to suggest healthier options, recipes and meal ideas.”)


However, the art does not explicitly disclose a food ordering rate in consideration of a user BMI.

The examiner notes the cited limitations above in combination with the other limitations found within the independent claim(s) are found to be allowable over the prior art of record.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHEIN whose telephone number is (571)270-7985.  The examiner can normally be reached on 7:30am-5:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, F. Ryan Zeender can be reached on 571 272 6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN C CHEIN/               Primary Examiner, Art Unit 3687